        Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 1 of 6. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION


UNITED STATES OF AMERICA,                           )    CASE NO.
                                                     )
                        Plaintin町                   )
                                                     )    JUDGE
                 V.                     )
                                                     )
SMITH&WESSON,M&P SHIELD,                        )
9MM PISTOL,SERIAL NUMBER                         )
LFL6454,alld                                     )
                                                     )
NINE ROUNDS OF9MM                               )        COMPLAINTIN FOMEITUu
AMNIUNITION,                                )
                                                     )
                        Dcfendants.              )

       NOW COMES plaintitt the united Statcs ofAmerica,by Justin E.Herdman,United

Statcs Attorllcy for thc Northerll District of Ohio,and Hclllry F.DeBaggis,Assistant U.S.

Attomey,and fllcs this Complaint in Forfciture,respecti11ly alleging on infollllatiOn and belief

the following:

                             JURISDICTION AND INTRODUCTION

        l.   This Court has suttect matterjurisdiction over an action colllllncnced by thc

United States under 28 U.S.C.§      1345,and over an action for forfeiture llnder 28 U.S,C.§

1355(2o.ThiS COurt also hasjurisdiction over this particular action undcr 18 U.S.C.§           924(d)(1)

and(9).ThiS COurt has J″    rθ   ″jurisdiction      ovcr thc dcfcndant propcrties pursuant to:(i)28


U.S.C.Scction 1355(b)(1)(A)becauSC acts giving rise to thc forfciturc occurrcd in this district;
         Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 2 of 6. PageID #: 2



and,   (ii) 28 U.S.C. Section 1355(bX1)(B), incorporating 28 U.S.C. Section 1395,       because the

action accrued in this district.

         2.     Venue is proper in this district pursuant to: (i) 28 U.S.C. Section 1355(bX1XA)

because acts giving rise to the forfeiture occurred in this district; and,   (ii) 28 U.S.C. Section   1395

because the action accrued in this district.

         3.     Defendants Smith & Wesson M&P Shield 9mm Pistol, Serial Number LFL6454

and Nine Rounds of 9mm       Ammunition (hereinafter "defendants firearm and ammunition") were

seized on February   5,2019. Defendants firearm and ammunition        are now in the possession       of
the federal government.

         4.     Subsequent to the seizure, the United States Bureau of Alcohol, Tobacco,

Firearms, and Explosives (hereinafter "ATF") commenced administrative forfeiture proceedings

against the defendants firearm and ammunition.       A claim to the defendants firearm and

ammunition was submitted in the administrative forfeiture proceeding by Sandra Hemphill,

necessitating the filing of this judicial forfeiture action.

         5.     The defendant firearm and ammunition are subject to forfeiture to the United

States under 18 U.S.C. Section 924(d)(1) and (9) in that they were involved in or used in a

knowing violation of 18 U.S.C. Section 922(g)(l) and (9). Section 922(9)(1) makes it unlaw.tul

for any person who has been convicted in any court of a crime punishable by imprisonment for a

term exceeding one year to possess, in or affecting commerce, a firearm or ammunition. Section

922(9)(9) makes it unlawful for any person who has been convicted in any court of a

misdemeanor crime of domestic violence to possess, in or affecting commerce, a firearm or

ammunition.
                                                    うん
        Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 3 of 6. PageID #: 3



                                            FORFEITURE

        6.      On or about September 73,2018, (in Case No. CR-l8-626543, in the Cuyahoga

County Court of Common Pleas), Lavar Parks ("Parks"), after having previously pled guilty to

Domestic Violence in violation of Ohio Revised Code, Section 2919.25, a fourth degree felony,

was sentenced to 12 months of community control.

        7.      On or about Ju.ly 17,2007, (in Case No. CR-06-477755, in the Cuyahoga County

Court of Common Pleas), Parks, after having previously pled guilty to Drug Possession with a

Firearm Specification in violation of Ohio Revised Code, Sections 2925.1 1 and 2941 .141, a

fourth degree felony, was sentenced to prison for 2   Yz   years.

        8.      On or about February 5,2079, at approximately 3:10 p.m., Cleveland Police

officers were patrolling the area of Denison Avenue and West 47th Street in Cleveland, Ohio,

when they observed a red Audi ,{4 with an obstructed license plate.l

        g.      The   Audi's license plate was obstructed   because the cover was dark tinted and

had salt build-up inside the cover, so the police initiated a traffic stop of the automobile.

        10.    A Cleveland Police officer approached the driver's side door of the vehicle,

tapped the window and the driver of the Audi, Parks, opened the driver's door.




I Cleveland Codified Ordinance 435.10 states: License Plates to Be
                                   $                                     Unobstructed. No person
shall operate a motor vehicle, upon which license plates are required by law to be displayed,
unless the license plates legally registered and issued for such vehicle shall be fastened in such a
manner, and not covered, obscured or concealed by any part or accessory ofsuch vehicle or by
any foreign substance or material, to be readable in its entirety from left to right.
         Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 4 of 6. PageID #: 4



         1   1.    After Parks was informed that he was stopped because of the license plate

obstruction, Parks provided his license and insurance card and stated the Audi belonged to his

girlfriend Sondra Hemphill ("Hemphill").

         12.       The Cleveland Police officer asked Parks if he had anlthing illegal in the car the

officer should know about and Parks threw his hands up as if he was indicating "no."

         13.       The police officer commented that it smelled like "weed" and asked Parks if he

smoked and Parks replied,      "I smoked before I got in."

         14.       The police officer then told Parks to step out of the automobile and he asked

Parks   if there was anlthing in the car he should know about, including weapons.

         15.       Parks stopped before answering, then responded, "yes" and the officer asked,

"what do you haye?" and Parks said, "a pistol."

         16.       After the police officer told Parks not to retrieve the firearm, Parks leaned over   as

if to retrieve it and the officer commanded Parks not to retrieve it.

         17.       After the police officer commanded Parks not to retrieve the firearm, Parks

stopped, apologized and said, "damn, damn, damn!"

         18.       Parks stated he had the gun under the seat but had just put   it on him and a pistol in

a holster was     found in his waist band.

         19.       Parks said it was Sondra's gun.

         20.       Parks admitted he had drugs, "weed and cocaine," on him and he admitted he was

a convicted felon.


         21.       Law enforcement officers seized, among other items, defendants firearm and

ammunition.




                                                     4
         Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 5 of 6. PageID #: 5



        22.     Defendants firearm and ammunition were manufactured outside of the State      of
Ohio and therefore, had travelled in, and affected, interstate commerce.



                                         CONCLUSION

        23.     By reason of the foregoing, defendants firearm and ammunition are subject to

forfeiture to the United States under 18 U.S.C. Section 924(d)(l) and (9) in that they were

involved in or used in a knowing violation of l8 U.S.C. Section 922(g)(l) and (9).

        WHEREFORE, plaintiff, the United States of America, requests that the Court enter

judgment condemning defendants firearm and ammunition and forfeiting them to the United

States of America for disposition according to law and for such other relief as this Court may

deem   just and proper.

                                             Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                      By:     t/ Jcu--
                                              Henry F. DeBaggis (OH: 0007561)
                                              Assistant United States Attorney
                                              400 United States Court House
                                              801 West Superior Avenue
                                              Cleveland, Ohio 44113
                                              2t6.622.3749
                                              Fax:216.522.7499
                                              Henry.DeBaggis@usdoj. gov
       Case: 1:19-cv-01988-CAB Doc #: 1 Filed: 08/29/19 6 of 6. PageID #: 6




                                         VERIFICATION


STATE OF OHIO                 )
                               )SS.
COUNTY OF CUYAHOGA)


       I, Henry F. DeBaggis, under penalty of perjury, depose and say that I am an Assistant

United States Attomey for the Northern District of Ohio, and the attorney for the plaintiff in the

within entitled action. The foregoing Complaint in Forfeiture is based upon information

officially provided to me and, to my knowledge and belief, is true and correct.


                                 RI′ノィ″´
                                       ｀′
      鯰                 D.含
                           ざ
                           黒9早魁
                              :謄     ン∼ JF″




       Sworn to and subscribed in my presence this    &4     day of August, 2019.




                                             Notary Public




                                                 6
